Citation Nr: 1625912	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  07-20 969A		)	DATE
						)
						)

On appeal from the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K.M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 with previous service in the United States Navy Reserve from 1958.  He died in June 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was previously denied by the Board in a September 2011 decision, which the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties (Secretary of VA and the appellant) filed a Joint Motion for Remand (JMR), which the Court granted in February 2012.  

In February 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  

In August 2009, the appellant testified at a personal hearing before a Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file.  The VLJ who held the August 2009 hearing has since left the Board.  In March 2016, the appellant was asked whether she wanted another hearing, and she declined.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.

REMAND

The Veteran died in June 2006; his death certificate lists heart failure as the immediate cause of his death due to aortic stenosis and coronary artery disease (CAD) with chronic renal dysfunction and chronic lung disease listed as other contributory causes. 

At the time of his death, the Veteran was only service-connected for residuals of an appendectomy scar, assigned a noncompensable disability rating.  It is noteworthy, however, at the time of his death he had pending claims seeking entitlement to service connection for hypertension, CAD, renal dysfunction, and diabetes mellitus, type II.  He claimed that although he was diagnosed with these diseases after service, his symptoms began in service.

The appellant similarly claims the Veteran's death was caused by service because his symptoms of hypertension, diabetes, and heart disease began in service and were due to the circumstances of his service.  In the alternative, the appellant argues that the Veteran's disabilities are related to in-service Agent Orange herbicide exposure or radiation exposure.  In February 2013, the Board remanded the appeal so that a VA opinion could be obtained from a cardiologist.  Unfortunately, the May 2013 VA opinion that is of record was provided by a Doctor of Osteopathy.  Consequently, the opinion did not comply with the February 2013 remand orders, and the appeal must again be remanded so that an opinion as to the etiology of the Veteran's cause of death may be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from a cardiologist as to whether or not it is at least as likely as not (50 percent or greater probability) that the Veteran's immediate cause of death or any underlying cause of death was a result of his military service.  

The examiner is asked to answer the following:  

Notwithstanding the dates of actual diagnoses, and with full knowledge of in-service symptoms of blurred vision, fainting spells, elevated blood pressure readings, glucose tolerance test results, and increased weight, is it at least as likely as not (50 percent probability or greater) that the Veteran incurred hypertension, heart disease, chronic lung disease, chronic renal dysfunction, and/or diabetes mellitus, type II in-service or within one year after service? 

In answering this question, the examiner is specifically asked to reconcile Dr. Patel's and Dr. Maki's September 2002 opinions with the VA examiner's 2002, 2003, 2005, and 2011 opinions.

If the answer to the above is negative, is it at least as likely as not that any of the Veteran's causes of death (to include contributory causes of death) could be attributed directly to any aspect of service, including in-service symptoms of blurred vision, fainting spells, elevated blood pressure readings, glucose tolerance test results, and increased weight?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner is specifically to address and reconcile all conflicting medical opinions of record, to include Dr. Maki's September 2002 opinion, Dr. Patel's September 2002 opinion, the May 2011 VA medical opinion, and prior VA examinations conducted in March 2002, April 2003, and December 2005. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the October 2012 supplemental statement of the case (SSOC). If any benefit sought remains denied, provide another SSOC to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




